Citation Nr: 0507134	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  93-26 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently rated as 40 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from June 1964 to July 
1974.  The record indicates that he also had unverified U.S. 
Army reserve duty.  

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied an increased rating in 
excess of 40 percent for lumbosacral strain.  The veteran 
filed a notice of disagreement in February 1993.  A statement 
of the case (SOC) was issued in April 1993.  In June 1993, 
the veteran testified before a Hearing Officer at the RO.  
His testimony was accepted in lieu of a substantive appeal.  
In November 1993, the RO issued a supplemental statement of 
the case (SSOC) in which the 40 percent rating assigned for 
the service-connected lumbosacral strain was continued.  This 
matter was remanded by the Board in February 1997 for 
additional development.  The appeal was returned to the 
Board, and the case was remanded again in March 1998.  

In an October 1999 decision, the Board granted service 
connection for degenerative disc disease of the lumbosacral 
spine, but the case was again remanded for additional 
development.  By rating action dated in May 2001, the rating 
for the service-connected degenerative disc disease of the 
lumbosacral spine was combined with the evaluation for 
lumbosacral strain.  In January 2002 another SSOC was issued, 
continuing the 40 percent evaluation for lumbosacral strain 
with degenerative changes.  The case was remanded again by 
the Board in June 2003, and another SSOC was completed in 
October 2004.  The case is now ready for final appellate 
review.  

FINDINGS OF FACT

1.  Severe limitation of lumbar motion and lumbosacral strain 
is conceded, but disability attributable to the service-
connected back disability does not include pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

2.  Disability due to the service-connected back disability 
is not shown to have included incapacitating episodes of 
intervertebral disc syndrome requiring bed rest as prescribed 
by a physician having a total duration of at least six weeks 
during the past twelve months, and chronic orthopedic or 
neurologic manifestations of a low back disorder warranting 
increased compensation are not demonstrated.


CONCLUSION OF LAW

The criteria for lumbosacral strain with degenerative changes 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, Part 4, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5292, 5295, 5293 (2002); 38 C.F.R. §  4.71a DCs 5003, 
5010, 5237, 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of detailed SSOCs issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to an increased rating for the service 
connected back disability.  Further, the claims file reflects 
that the most recent SSOC issued in October 2004 contained 
the new duty-to-assist regulation codified at 38 C.F.R. § 
3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter yet again 
for further development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

The service medical records reflect that, during a separation 
medical examination in February 1974, the veteran complained 
of low back pain.  A subsequent orthopedic consultation 
report, dated in April 1974, noted that the veteran had been 
in an automobile accident in December 1973, and suffered from 
mild low back pain with sciatica down the right thigh.  The 
examiner's clinical impression included mild lumbosacral 
strain, with no nerve involvement.  Following the veteran's 
separation from service, an October 1974 rating decision 
granted service connection for lumbosacral strain, and 
assigned a 10 percent disability evaluation.

Pertinent evidence thereafter includes VA treatment records 
dated from December 1979 to December 1989.  Among these 
records, a report of a CT (computed tomography) scan, dated 
in August 1987, noted an impression of moderate 
posterolateral disc protrusion at the level of L5-S1 on the 
left side.  

In April 1991, the veteran was afforded a VA examination, at 
which time he reported having been involved in a motor 
vehicle accident in 1967 while stationed in Germany.  He also 
reported having been thrown to the ground on a number of 
occasions during combat in Vietnam.  He stated that, 
following his return to the United States, he had experienced 
gradually increasing aching discomfort in his back.  In 
addition, the veteran noted that he worked as a U.S. Postal 
Service (USPS) employee, and did a fair amount of lifting on 
the job.  A radiographic study of his back revealed minimal 
loss of joint space between L3-4 and L4-5.  The changes were 
noted to have occurred since the last study in 1987, and to 
represent possible degenerative disc disease.  Following 
further clinical evaluation, the examiner's impression was 
low back pain with minimal radiographic degenerative joint 
disease.  In addition, the examiner noted that test results 
suggested that a degree of psychogenic overlay could be 
present and contributing to the veteran's symptoms.  Based 
upon a review of this evidence, the RO increased the 
veteran's disability rating for lumbosacral strain to 40 
percent, by rating decision dated in June 1991. 

In June 1992, the veteran again underwent VA medical 
examination.  At that time, he reported that in December 
1991, he had been rear-ended by a large vehicle while in a 
U.S. Postal Service vehicle, and sustained additional injury 
to his back.  In addition, he reported numbness and tingling 
in his lower extremities, as well as weakness and 
unsteadiness of gait and frequent falling due to weakness in 
his legs. He noted that he had used a walker at home, but now 
used a wheelchair because of shoulder pain.  The examiner 
indicated that radiographic studies of the low back were 
normal, and myelography demonstrated multiple bulging discs 
at the L3-4, L4-5, and L5-S1 levels.  It was also indicated 
that a CT scan confirmed multiple disc herniations, described 
as broad disc extrusions across the midline at L4-5 and L5-
S1, with a smaller, more focal central herniation present at 
L5- S1. Furthermore, an MRI (magnetic resonance imaging) was 
noted to demonstrate disc herniations at the L4-5 and L5-S1 
levels, with mild disc bulging at L3-4 and mild degenerative 
changes at the L3 level.  Upon further clinical evaluation, 
in which there was a reduced range of motion of the lumbar 
spine with no radicular symptomatology, the examiner's 
impression was chronic low back pain of unknown etiology, CT 
and MRI evidence of disc bulging, and no evidence of 
neurologic involvement.  

In a September 1992 rating decision, the RO denied the 
veteran's claim for service connection for degenerative disc 
disease of the lumbar spine, L3-S1.  That same month, the RO 
received a statement from J.Y., M.D., dated in July 1992.  
Dr. Y noted that the veteran reported having been in an 
automobile accident in December 1991 while driving a postal 
service vehicle.  The veteran also reported that the accident 
had caused him to be thrown forward and backward, and that he 
subsequently exited the vehicle and fell, resulting in pain 
and numbness in all of his extremities.  Dr. Y noted that he 
had reviewed a number of medical reports from various 
physicians who had treated the veteran, and it was their 
impression that the veteran had sustained a soft tissue 
deceleration-type injury to the neck and lumbar spine soft 
tissue paravertebral musculature.  In addition, Dr. Y noted 
that CT and MRI scan findings reflected bulging and possibly 
herniated discs in the veteran's lumbar spine, and he 
indicated that these findings had, in all likelihood, 
antedated the present injuries to the veteran's back as a 
result of the vehicle accident.

In November 1992, the RO received a copy of a Lincoln 
Magnetic Scanning Service MRI, dated in January 1992; as well 
as findings from a myelogram performed on the veteran by D. 
K., M.D., dated in March 1992.  These findings were noted in 
both the June 1992 VA examination report and Dr. Y's July 
1992 statement.  In addition, the RO also received an 
additional statement from Dr. Y, dated in February 1992.  Dr. 
Y noted that the bulging and possibly herniated discs were, 
within a reasonable degree of medical certainty, a direct 
result of, or had significantly contributed to, the veteran's 
vehicle accident while a postal employee.

The veteran was also afforded another VA examination in 
November 1992, at which time he complained of continuous low 
back discomfort with shooting pains extending down to his 
lower extremities.  He also reported being unable to sit or 
stand for prolonged periods of time, and that he was using a 
walker at home to ambulate, although he had been confined to 
a wheel chair earlier in the year.  On clinical evaluation, 
there was palpable tenderness of the low back, and the 
veteran did have minimal forward flexion to 20 degrees; he 
could not hyperextend his back, laterally bend, or rotate his 
spine to the right or left. An associated neurological 
evaluation revealed weakness in dorsiflexion of the feet, 
dorsiflexion of the great toes, and flexion at the knees.  In 
addition, the examiner noted that the veteran's gait was 
difficult to assess because the veteran would not perform the 
necessary tests.  The examiner's impression included bulging 
disc and annulus at L3-4, and degenerative changes at L3.

In June 1993, the veteran testified before a Hearing Officer 
at the RO.  Under questioning, he reported that his symptoms 
associated with his low back were the same both before and 
after his motor vehicle accident while a USPS employee.  He 
also reported loss of sensation in his lower extremities, and 
an inability to walk on his heels or toes.  Furthermore, the 
veteran reported that he experienced back pain when he was in 
a moving automobile, that he had difficulty going up and down 
stairs, and that his father did his shopping for him.

In July 1993, the veteran again underwent VA examination.  He 
complained of low back pain with sciatica, and the onset of 
back pain with sitting or standing for more than five or 10 
minutes.  Upon clinical evaluation, his extremities revealed 
no weakness, atrophy, or fasciculation.  Deep tendon reflexes 
were 2+ and equal, and his toes were noted to go down 
bilaterally to plantar stimulation.  Sensation was normal 
throughout, and straight-leg raising was negative to 90 
degrees in the sitting position.  The veteran described 
numbness to pinprick on the inguinal region of both legs.  
The examiner's diagnosis included lumbar disc disease at L4-5 
and L5-S1, as well as cervical disc disease with stenosis at 
C5.

In August 1993, the veteran was again examined for VA 
purposes.  He complained of constant low back pain, with 
radicular pain down into his lower extremities.  The pain was 
intensified by any kind of activity, and was relieved 
slightly by lying on his side.  He reported being virtually 
non-active.  On clinical evaluation, straight-leg raising was 
positive on the left and right at 60 and 50 degrees, 
respectively.  In addition, he was noted to stand slowly and 
cautiously, and he walked with a marked limp.  Forward 
flexion of the lumbar spine was to 15 degrees and backward 
extension to five degrees, with right and left lateral 
flexion and rotation to 10 degrees.  The examiner noted that 
the veteran claimed markedly reduced range of motion in all 
directions and severe pain on all motions, but there was no 
objective evidence of either.  The motor examination was 
intact.  He claimed no sensation in either leg up to the 
pelvis, in a non-organic distribution.  The examiner's 
diagnosis was herniated disc at L4-5 and L5-S1 by history, 
and marked functional overlay.

In August 1996, the veteran again underwent a medical 
examination for VA purposes.  The examiner noted that it was 
virtually impossible, due to the veteran's emotional 
disturbances, to get a coherent history, and to conduct other 
than the barest physical examination.  The examiner also 
noted that the veteran was completely unstable during 
testing, and worried he might fall and hurt himself either 
purposely or accidentally.  Forward flexion of the lumbar 
spine was to 20 degrees, with the veteran refusing to do 
lateral deviation or rotation, and deep tendon reflexes were 
active bilaterally.  The examiner reported that it was 
difficult to get anything in a coordinated manner to make a 
judgment as to the veteran's disability.  The examiner's 
impression included chronic degenerative disc disease of the 
low back and cervical spine.

In April 1997, the RO received a statement from the veteran 
in which he reported in pertinent part that, in 1989, as a 
member of the 82nd Field Hospital, U.S. Army Reserve (USAR), 
Omaha, Nebraska, he had participated in annual training 
exercises at Pinyon Canyon, CO.  He stated that, during a 
particular exercise, a wind gust in excess of 60 miles per 
hour picked him up and threw him into a five-ton wrecker 
vehicle.  In addition, the veteran stated that there were 
medical records related to the incident, and that he had had 
X-rays taken of his head, neck, and back.  The veteran also 
reported that he was a combat veteran, and had been thrown on 
his back many times as a result of incoming rocket and mortar 
attacks. Furthermore, he noted that he had not received 
worker's compensation from the U.S. Postal Service, because 
it believed the veteran's disc disorders were related to 
military service.

In June 1997, the veteran was medically examined for VA 
purposes.  He complained of chronic low back pain, with 
numbness and pain radiating into his lower extremities, but 
no weakness.  He also noted that activity increased his pain 
and medications had not helped, and over the last five years 
he had had frequent bowel and bladder incontinence.  He 
reported being confined to a wheel chair, except when 
sleeping at night.  Upon clinical evaluation, there was 
tenderness of the lumbar spine region without spasm, and 
straight-leg raising was positive bilaterally at 10 degrees.  
Forward flexion, backward extension, right and left lateral 
flexion, as well as right and left lateral rotation were all 
to 10 degrees.  The veteran claimed pain on all movement and 
the inability to move beyond the above limits, but the 
examiner noted no objective evidence of either.

On attempting to ambulate, the veteran was noted to stagger 
in a very bizarre fashion, and he refused to attempt to walk 
on his heels or toes, hop, or squat. Neurologic evaluation 
was normal except for the veteran's claim of decreased pin 
and touch sensation of both lower extremities.  The 
examiner's diagnosis was chronic strain of the lumbosacral 
spine.  In addition, it was noted that it was impossible to 
be certain what role the service-connected injury played in 
the veteran's disc pathology because of the lack of current 
objective findings and marked functional overlay.

In March 1998, the RO sent letters to the U.S. Army Reserve 
Personnel Center, the National Archives and Records Service, 
and the 82nd Field Hospital Reserve Unit requesting the 
veteran's reserve service medical records.  A second request 
was sent to the U.S. Army Reserve Personnel Center in 
September 1998.  No response was received from any of the 
above noted facilities.

In October 1998, the veteran was again medically examined for 
VA purposes.  At that time, he complained of pain in his 
lumbar spine radiating down into his thighs, and also of 
pain, weakness, and numbness in his right leg, which resulted 
in his being confined to a wheel chair, as well as bowel and 
bladder incontinence.  He reported he was unable to stand, 
and the examiner noted that the lumbar spine was not 
testable.  The examiner also indicated that the veteran had 
used his upper extremities to lift himself off the floor onto 
the examination table, but when his upper extremities were 
tested, he had almost no muscle strength in either arm.

In addition, the physician who conducted the October 1998 
examination indicated that, while the veteran reported he was 
not able to bend or flex his back at all, when in a sitting 
position, his left hip was flexible to 90 degrees, which 
indicated a fairly good range of motion and flexion of his 
lumbar spine.  The examiner reported that it was likely that 
the veteran's motor testing was very limited due to lack of 
effort and reported pain.  A radiographic study of the lumbar 
spine revealed marked lordosis, with blending of the 
posterior elements.  There was also evidence of degenerative 
disease at L4-5 and a slightly deformed L5.  The L5 body, as 
well as the discs of L4-5 and L5-S1, were not collapsed.

The examiner, in his impression following the October 1998 VA 
examination, reported that the veteran did suffer from 
myelopathy likely due to some cervical spondylosis in 
association with a congenitally stenotic cervical spine.  He 
also indicated that it was impossible to get an accurate 
examination due to the lack of effort on the veteran's part.  
In this respect, the examiner noted that there were certain 
parts of the examination the veteran could not or did not 
wish to do when being physically tested.  However, when 
casually observed during some of the activities, the veteran 
did fine, and it was the examiner's opinion that the veteran 
was complicating his medical care and physical evaluation.

In an addendum to the report, dated in November 1998, the 
examiner reported that, while the veteran was not cooperative 
with lower muscle testing because of complaints of pain, he 
was able to observe the veteran and determine somewhat the 
range of motion of the lumbar spine.  It was noted that the 
veteran sat straight up on the examination table, which 
necessitated 60 degrees of lumbar spine flexion; in getting 
off the table he arched his back and slid off, necessitating 
0 to 20 degrees of spine extension; and he was able to 
laterally bend and rotate to the right and left 0 to 20 
degrees.  In addition, the examiner noted that, based upon 
the veteran's actions, the lumbar spine demonstrated weakened 
movement, excessive fatigability and/or incoordination.  
However, he qualified that statement by saying that there 
were inconsistencies in the veteran's behavior during the 
course of the examination, which made him highly suspicious 
that the veteran was not giving forth a full and honest 
effort.  The examiner also stated that he did not believe 
that the veteran's spinal problems were organically 
sufficient, alone, to prevent him from being gainfully 
employed.

The examiner further noted that it was possible that the 
lumbar spine strain and the injury causing such could 
eventually lead to an injury to the intervertebral discs and 
subsequent degenerative disc disease; however, in this 
instance, there was no definite correlation.  The examiner 
summarized by stating that the amount of disc degeneration in 
his spine should not have kept the veteran from working, kept 
him confined to a wheel chair, or made it impossible for him 
to participate reasonably in a lumbar spine examination.  He 
was noted to exhibit many findings during the examination 
that led the examiner, who identified himself as a spine care 
giver, to be suspicious that the veteran was attempting to 
deceive him during the exam.

In December 1998, the examiner who had conducted the VA 
examination in June 1997 also provided an addendum to the 
October 1998 VA examination report.  The examiner noted that 
there was no objective evidence of any weakened movement, 
excess fatigability, or incoordination.  There had also been 
no objective evidence that pain during flare-ups would 
increase significantly the patient's problem.  In 
summarizing, the examiner noted that the veteran's disc 
pathology was very likely related to his lumbosacral strain, 
and was likely the correct diagnosis all along.

Thereafter, in March 1999, the veteran submitted a statement 
to the RO, which included additional evidence for 
consideration with his claim.  In his statement, the veteran 
noted that, with respect to his VA examination in October 
1998, he had cooperated to the best of his ability and had 
given an honest effort.  He reported living in constant pain, 
that he did have bowel and bladder incontinence, and that his 
lower legs were numb.  The veteran also reiterated his 
account of having been thrown into a five-ton truck during a 
wind storm/tornado in Pinyon Canyon, CO.  Furthermore, he 
submitted duplicate or cumulative copies of service medical 
records as well as private and VA treatment records, in 
addition to a bronze star citation certificate, U.S. Army 
Reserve. 

The veteran was again afforded a series of VA examinations in 
2000.  An April 2000 neurological examination was normal.  X-
rays conducted in that month showed a mild grade 
spondylolisthesis of L2 on L3 with slight relative narrowing 
of the disc space, possibly associated with disc 
degeneration.  Also shown was moderate spondylosis anteriorly 
in the lower lumbar spine.  

The veteran was also afforded a VA neurological examination 
in August 2000, with the examination of the extremities 
revealing 5/5 strength except for "near 0" strength in the 
right lower extremity.  Also noted was decreased sensation of 
all modalities in the right.  There was an "equivocal toe 
sign" and a "downgoing" toe sign on the left.  The 
diagnosis was lumbar disk disease and an apparent spinal cord 
lesion causing weakness to the right leg.  The examiner noted 
that the veteran's claims file was not available for review.  

An October 2000 VA examination showed the veteran complaining 
about intermittent low back pain with frequent radiation to 
the lower extremities, accompanied by numbness and weakness.  
He stated that his pain was intensified by standing and 
walking, and indicated that his back disability precluded all 
strenuous activities.  The physical examination showed 
moderate diffuse tenderness in the lumbosacral spine, but no 
paraspinal spasm.  Straight-leg raising was positive 
bilaterally at 40 degrees.  Range of motion testing of the 
lumbar spine showed 10 degrees of forward flexion, backward 
extension, right and left lateral flexion, and right and left 
rotation.  The veteran described pain on all movement and the 
inability to move beyond the limits demonstrated upon the 
examination, but the examiner noted that there was no 
"objective evidence" to confirm this.  The veteran reported 
to the examination in a wheelchair, but did not require its 
use.  His gait was slow and cautious, but without a specific 
limp.  He refused to walk on his heels and toes or hop or 
squat.  The neurological examination was said to have been 
unchanged from April 2000.  The diagnosis following the 
examination was spondylolisthesis at L2-L3, with degenerative 
disc disease.  The VA physician who conducted the 
examination, after noting that he had thoroughly reviewed the 
claims file, commented as follows: 

There is no evidence of functional loss 
due to weakened movement, excess 
fatigueability or incoordination.  The 
patient is in severe pain currently; 
therefore, there would be no additional 
functional loss during flare-ups.  The 
[veteran's] claim of severe pain cannot 
be verified on clinical examination by 
objective findings.  

In a May 2001 addendum to the August 2000 VA neurological 
examination, the VA physician who conducted the October 2000 
VA examination indicated that the finding of an equivocal toe 
sign on the right shown at the August 2000 VA neurological 
examination meant that the Babinski sign was neither positive 
or negative; that the finding had "nothing to do with" 
ankle jerk or foot drop; and that the finding was of 
questionable clinical significance.  With regard to the 
spinal cord lesion noted in August 2000, the examiner stated 
that the veteran might have had a lesion due to either disc 
disease or some other lesion further up in the spine than the 
lumbosacral area.  

The most recent clinical evidence is contained in reports 
from VA orthopedic and neurologic examinations conducted in 
February 2004.  At the orthopedic examination, the veteran 
again described having constant low back pain, but said this 
pain did not radiate to the lower extremities.  He reported 
that he was not currently taking any pain medication and he 
reported no neurological symptoms,  other than occasional 
urinary incontinence with sneezing.  The examiner 
specifically noted that he had reviewed the claims file.  The 
physical examination, as was demonstrated in October 2000, 
again revealed 10 degrees of forward flexion, backward 
extension, right and left lateral flexion, and right and left 
rotation.  He again complained about pain with all movements 
and said he could not move beyond the above limits, but there 
was no objective evidence to confirm this.  It was again 
noted that the veteran arrived at the examination in a 
wheelchair but that he did not require its use.  He again 
refused to walk on his heels or toes, hop, or squat.  His 
gait was awkward and appeared to be non-organic.  Again, the 
examiner found no evidence of weakened movement; excess 
fatigability; or evidence that there was further reduced 
motion during exacerbations of pain.  He also specifically 
noted that there were no episodes of bed rest prescribed by 
the physician for the veteran's back pain in the previous 
year.  The neurological examination was negative.  

III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  Traumatic arthritis is rated as 
for degenerative arthritis.  DC 5010.  

Prior to a recent regulatory change, 38 C.F.R. 4.71a, DC 5293 
(2002), provided for a 40 percent rating for intervertebral 
disc syndrome for severe disability, with recurring attacks 
and intermittent relief.  A 60 percent disability rating was 
warranted if the syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

During the pendency of the veteran's appeal, the criteria for 
rating intervertebral disc syndrome were revised, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2004).  
Further amendments to the criteria for rating spine 
disabilities were promulgated after the June 2003 
supplemental statement of the case, and were effective from 
September 26, 2003.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 
2003).  Disability due to intervertebral disc syndrome is 
rated under a different diagnostic code, DC 5243, under these 
subsequent amendments.  These latest amendments also provide 
that intervertebral disc syndrome is to be evaluated under 
either the new "General Rating Formula for Diseases and 
Injuries of the Spine" specified in the criteria made 
effective from September 2003, or under the "Formula for 
Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes" contained in the regulations made effective from 
September 2002, with the veteran afforded the benefit of 
whichever method results in the higher evaluation when the 
disabilities are combined under 38 C.F.R. § 4.25.  

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at DC 5293 (2004).

Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
previous 12 months warrant a 60 percent disability rating. 
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  DC 5293 (2004).

For purposes of evaluations under the revised criteria for 
rating intervertebral disc syndrome, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  DC 5293 (2004), Note (1).

Further instructions under the revised criteria for rating 
intervertebral disc syndrome provide that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. at Note 
(3).

The new criteria for rating spine disability were included in 
the October 2004 supplemental statement of the case, and the 
RO has applied both sets of criteria in adjudicating the 
veteran's claim.  Both versions of the rating criteria will 
be applied to the veteran's case in the adjudication herein, 
with the veteran being afforded the benefit of the criteria 
which will provide the highest possible rating.  See 
VAOPGCPREC 7-2003.  In short, as the veteran's service-
connected lumbar spine disability is currently rated as 40 
percent disabling, increased compensation is only warranted 
if "pronounced" disability due to intervertebral disc 
syndrome is shown, if incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months are 
demonstrated, or if there are such "chronic" orthopedic or 
neurologic manifestations of intervertebral disc syndrome as 
to warrant additional compensation.

Examining the evidence of record to determine whether any of 
the pertinent criteria are met, the Board notes first that 
while the record includes voluminous clinical evidence and 
written argument from the veteran, the most pertinent 
evidence to consider in adjudicating the veteran's claim is 
the most recent clinical evidence of record.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Review of this evidence, in 
particular the reports from the February 2004 VA examinations 
detailed above, leads the Board to concede, for the purpose 
of our present decision, that the limitation of motion in the 
lumbar spine is severe.  However, as the highest assignable 
rating for limitation of motion, under either the old 
(38 C.F.R. § 4.71, DC 5292 (2002)) or revised criteria is 40 
percent, increased compensation may not be assigned on the 
basis of limitation of motion attributable to arthritis in 
the lumbar spine.  Also, while the Board concedes a 
"severe" disability due to lumbosacral strain, as the 
highest assignable rating under the old criteria for rating 
lumbosacral strain was 40 percent for severe disability 
(38 C.F.R. § 4.71a, DC 5295 (2002)), an increased rating may 
also not be assigned on the basis of lumbosacral strain under 
the old criteria. 

With regard to increased compensation on the basis of 
intervertebral disc syndrome, after reviewing the pertinent 
evidence, in particular the more recent clinical evidence, 
the Board finds that the objective evidence does not 
demonstrate "pronounced" disability attributable to the 
lower back, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past twelve months.  The recent objective medical 
evidence also does not demonstrate "chronic" orthopedic or 
neurologic manifestations of intervertebral disc syndrome so 
as to warrant additional compensation.  As a result, 
entitlement to a rating in excess of 40 percent is not 
warranted under any of the old or revised criteria for rating 
intervertebral disc syndrome.

As support for the above determination, the Board notes that 
the most recent neurologic examination conducted in February 
2004 was normal, and it has not been shown by the most recent 
clinical evidence that the veteran's back disability 
currently includes "demonstrable" spasm or an entirely 
"absent" ankle jerk.  Thus, the Board concludes that these 
findings do not represent "pronounced" disability as 
contemplated by the criteria for a 60 percent rating under 
the old criteria.

With regard to the revised criteria, the Board notes first 
that review of the extensive VA examination reports does not 
reflect that there is an intervertebral disc syndrome 
resulting in "incapacitating" episodes as defined by the 
new rating criteria, as the VA examiner who conducted the 
February 2004 VA orthopedic examination specifically noted 
there have been no episodes of bed rest for the veteran's 
back disorder prescribed by a physician in the past year, nor 
is there any other evidence of bed rest prescribed by a 
physician.  Finally, while the most recent examinations have 
demonstrated some limitation of functioning, the Board finds 
that increased compensation, to include on the basis of a 
separate rating or ratings, under the new criteria for 
"chronic" orthopedic or neurologic manifestations, is not 
warranted.  In this regard, the Board notes that there is 
simply insufficient clinical evidence to conclude that there 
are chronic complications attributable to the veteran's back 
that results in disability not already contemplated by the 40 
percent rating currently assigned.  Also, as noted in the 
previous section, there is some degree of functional 
overlay/"embellishment" of symptoms. 

The Board appreciates the veteran's thoughtful arguments, and 
has carefully considered his assertions that his back 
disability is so severe as to warrant increased compensation.  
However, as sympathetic as the Board might be in the matter, 
we is not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Also, the veteran's lay assertions as to the severity of his 
disability must be considered less probative than the 
findings of skilled professionals, particularly those made at 
the most recent examinations of his back.  See Francisco, 7 
Vet. App. at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Also considered have been the complaints of low back pain, 
and potential additional limitation of functioning resulting 
therefrom.  However, there is insufficient objective evidence 
to conclude that the veteran's back pain is associated with 
such additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the VA physician who examined the veteran in 
October 2000 and February 2004 has found no objective 
evidence to confirm the veteran's description of pain on the 
extremes of lumbar motion, and he specifically found no 
additional loss of functioning due to weakened movement, 
excess fatigueability or incoordination.  Also, given the 
veteran's consistent complaints of severe pain during his 
examination, he found no evidence of loss of additional loss 
of functioning due to any "flare-ups" of additional pain.  
Finally, as it is not shown, or contended, that the service-
connected disability includes ankylosis, entitlement to a 
rating in excess of 40 percent on the basis of a favorable or 
unfavorable ankylosis is also not warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
Rating Schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated by the record or 
the contentions, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

As discussed above, the Board has extensively reviewed the 
reports of the medical examinations associated with the 
claims folder, and finds that the symptomatology demonstrated 
by that evidence is consistent with no more than the 40 
percent evaluation currently assigned for the service-
connected low back disability.  In short, therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim for a rating in excess of 40 
percent for lumbosacral strain with degenerative changes must 
be denied.  See Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with degenerative changes is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


